                  Case 18-10894-MFW               Doc 646       Filed 11/06/19        Page 1 of 3



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

BERTUCCI’S HOLDINGS, INC., et al.1                              Case No. 18-10894 (MFW)

                             Debtors.                           (Jointly Administered)

                                                                Ref. Nos. 638 & 645

  INITIAL ORDER PURSUANT TO BANKRUPTCY CODE SECTIONS 105(a), 305(a),
349, 554, AND 1112(b) AND BANKRUPTCY RULES 1017(a) AND 6007 (A) DISMISSING
   THE DEBTORS’ CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

           Upon consideration of the motion (the “Motion”)2 of the Debtors for entry of orders,

pursuant to sections 105(a), 305(a), 349, 554, and 1112(b) of the Bankruptcy Code, and

Bankruptcy Rule 1017(a) and 6007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), dismissing the Chapter 11 Cases and granting related relief; and the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated February 29, 2012; and consideration of the Motion and

the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b) in which the

Court may enter a final order; and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and notice of the Motion being sufficient under the circumstances; and it appearing that no other

or further notice is necessary; and the Court having determined that the legal and factual bases

set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and good and sufficient cause appearing therefor;

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Bertucci’s Holdings, Inc. (0243), Bertucci’s Holdings, LLC (8034), Bertucci’s Corporation (1266), Bertucci’s, Inc.
(7209), Two Ovens Restaurant Corp. (4922), Bertucci’s Restaurant Corp. (4750), Bertucci’s of Anne Arundel
County, Inc. (4761), Bertucci’s of Columbia, Inc. (4758), Bertucci’s of Baltimore County, Inc. (9001), Bertucci’s of
Bel Air, Inc. (4759), and Bertucci’s of White Marsh, Inc. (4760). The Debtors’ corporate headquarters and the
mailing address is 155 Otis Street, Northborough, Massachusetts 01532.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


{1197.002-W0055207.2}
                Case 18-10894-MFW          Doc 646     Filed 11/06/19   Page 2 of 3



IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is granted as set forth herein.

         2.       The Court will hold a final omnibus fee hearing, if necessary, on December 16,

2019 at 11:30 a.m. (prevailing Eastern Time) (the “Final Fee Hearing”). Not later than twenty

(21) days prior to the Final Fee Hearing, all Retained Professionals in the Chapter 11 Cases shall

file final requests for allowance and payment of all fees and expenses incurred during the

Chapter 11 Cases (the “Final Fee Applications”) in accordance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules and otherwise in accordance with the Interim Compensation

Order so as to be heard at the Final Fee Hearing. Any objections to the Final Fee Applications

shall be filed and served on counsel for the Debtors and the firm submitting the application to

which an objection is being filed by 4:00 p.m. (prevailing Eastern Time) on the date that is seven

(7) days prior to the Final Fee Hearing.

         3.       As soon as practicable after the fees and expenses of Retained Professionals in

these Chapter 11 Cases have been approved on a final basis and paid, all outstanding monthly

operating reports have been filed and U.S. Trustee fees have been paid, the Debtors may file the

Certification requesting entry of the Final Dismissal Order attached hereto as Exhibit 1. Among

other things, the Certification should certify that (i) all quarterly fees of the U.S. Trustee have

been paid in full and (ii) the fees and expenses of Retained Professionals in these Chapter 11

Cases have been approved on a final basis and paid.

         4.       The Certification and this Order may be served only on the Notice Parties and no

further notice regarding the dismissal of the Chapter 11 Cases shall be required. The Debtors’

creditors and parties in interest have received reasonable notice of the proposed dismissal

through notice of the hearing on the Motion.




{1197.002-W0055207.2}                              2
              Case 18-10894-MFW          Doc 646     Filed 11/06/19     Page 3 of 3



       5.      To the extent any assets remain with the Debtors after making the payments set

forth in this Order, the Debtors are hereby authorized to remit such assets to the First Lien

Lenders.

       6.      Pursuant to sections 105(a) and 554 of the Bankruptcy Code and Bankruptcy Rule

6007, the Debtors are authorized, but not directed, to abandon or destroy, or cause to be

abandoned or destroyed, any and all of remaining Books and Records in their possession;

provided, that any documents containing personally identifiable information must be shredded.

       7.      The Debtors are hereby authorized and empowered to take any and all steps

necessary and appropriate to effectuate the terms of this Order.

       8.      To the extent applicable, Rules 6004(h) and 6006(d) of the Federal Rules of

Bankruptcy Procedure are waived and this Order shall be effective and enforceable immediately

upon entry.

       9.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation or enforcement of this Order.




       Dated: November 6th, 2019
       Wilmington, Delaware                           MARY F. WALRATH
                                                3     UNITED STATES BANKRUPTCY JUDGE
